Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, Whitelaw US 2014/0358888 teaches (Currently Amended) A computer implemented method comprising: receiving instructions from a user for identifying data on one or more social networks wherein the instructions received from the user comprise a content condition” in ¶22 
 “and an interaction condition” in ¶ 22 
“and one or more actions” in ¶22 and ¶26 (actions include searching for the root word); 
“wherein the interaction condition comprises a threshold number of interactions” in ¶ 23 (user provides root word; root word is an interaction condition in that it triggers a threshold number of interactions (number of the most popular search terms used in connection with a specific root keyword)
“and the content condition defines social media content characteristics” in ¶ 22 (the user’s name (target or root keyword is a social media content characteristic)); 
 “automatically scanning to identify, on the one or more social networks, a social media post by a social entity” in ¶ 23 (searching of keywords includes social media posts): 

“determining, that the one or more characteristics of the social media post match the content condition and that the interaction information exceeds the interaction condition” in ¶23 (posts must match the user’s name or business name, for example); 
Whitelaw further teaches “initiating a request to remove the social media post or blocking the social entity”  in ¶30 (legal remedies include taking down the content—see ¶ 43), but fails to teach or suggest (emphasis added): 
and in response to determining that the one or more characteristics of the social media post match the content condition and that the interaction information exceeds the interaction condition performing one or more actions specified in the instructions received from the user, wherein the one or more actions comprise at least one of initiating a request to remove the social media post or blocking the social entity

Leveraging Online Social Networks for a Real-time Malware Alerting System teaches sending a malware alert after a specified number of interactions on p.  274 (“Finally, a malware alert is triggered when the actual number of tweets, X[k], in a given interval k exceeds the threshold value, T [k], in the same interval”), but fails to teach or suggest at least (emphasis added): 

and in response to determining that the one or more characteristics of the social media post match the content condition and that the interaction information exceeds the interaction condition performing one or more actions specified in the instructions received from the user, wherein the one or more actions comprise at least one of initiating a request to remove the social media post or blocking the social entity”  

	Foster fails to teach or suggest at least 

receiving instructions from a user for identifying data on one or more social networks, wherein the instructions received from the user comprise a content condition and an interaction condition and one or more actions, wherein the  interaction condition comprises a threshold number of interactions and the  content condition defines social media content characteristics; 


and in response to determining that the one or more characteristics of the 
social media post match the content condition and that the interaction information exceeds the interaction condition performing one or more actions specified in the instructions received from the user, wherein the one or more actions comprise at least one of initiating a request to remove the social media post or blocking the social entity”  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159